DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 04 November 2022 has been entered.

Response to Amendment
The amendment filed 04 November 2022 has been entered. Claims 1, 3, 5-15, 18-25, and 27 remain pending in this application.  Claims 1 and 15 have been amended and claim 27 has been newly added.  

Response to Arguments
Applicant’s arguments with respect to claim(s) 1, 3, 5-15, 18-25, and 27 have been considered but are moot in view of the new ground(s) of rejection set forth below.


Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 15 and 19-22 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Saunders et al. US 2002/0066063 (Saunders).
Regarding claim 15, Saunders teaches (Figs. 1, 6, and 25A-D) a measurement probe comprising: 
a carrier substrate (Figs. 1, 6 - substrate 4) in a form of a probe contour (see Figs. 1 and 6 – shape of probe considered the contour) of the measurement probe, the probe contour comprising at least one probe tip (tip area 12) and a probe body (support area 10); and 
a metallization layer on a surface of the at least one probe tip (see Fig. 6 – strip 26 of gold deposited on surface of fingers 48 per para [0050]); 
wherein the at least one probe tip (tip area 12) comprises a respective protrusion in a first plane that includes a plane of extension of the carrier substrate (see Fig. 1 and 6 – fingers 48 are cut to form protrusions in the plane of the substrate 4), and wherein the respective protrusion is formed by at least one of laser cutting or milling a  height profile of the respective protrusion in the carrier substrate in a second plane that is orthogonal to the first plane (see Fig. 6 and para [0052] – fingers 48 are formed by laser cutting in a direction orthogonal to the plane of the substrate.  Also see Fig. 25A-D – embodiments include additional slits 448 in the fingers which are cut in a direction which is also orthogonal to the plane of the substrate.  Slits are formed by micromachining with laser per para [0125]).
Regarding claim 19, Saunders teaches the measurement probe according to claim 15, wherein the metallization layer comprises at least one of a nickel palladium gold alloy or the metallization layer comprises a thickness of 10 um to 50 um (see para [0050] – strips of gold layers 20 are built up to 12 microns).
Regarding claim 20, Saunders teaches the measurement probe according to claim 15, further comprising an electrical connection on the probe body to the at least one probe tip (see Fig. 6 and 7 – electrical connection on support area is connected to probe tips and also to test head as shown in Fig. 7).
Regarding claim 21, Saunders teaches the measurement probe according to claim 20, wherein the electrical connection comprises a microstrip line or a coplanar line with a predetermined impedance (see para [0054] – configuration of conductor forms stripline transmission line).
Regarding claim 22, Saunders teaches the measurement probe according to claim 20, further comprising an electrical connector for the at least one probe tip on the probe body electrically coupled to the electrical connection (see Fig. 6 and 7 – probe body includes electrical connector to flexible circuit 222a in order to connect the probe tips to test head as shown in Fig. 7).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 3, 5, 7-10, 18, and 27 is/are rejected under 35 U.S.C. 103 as being unpatentable over Saunders et al. US 2002/0066063 (Saunders) in view of Aoyagi et al. US 2005/0264313 (Aoyagi).
Regarding claim 1, Saunders teaches (Fig. 1, 6, and 25A-D) a method, comprising: 
a carrier substrate to form a probe contour (see Fig. 1 and 6 – substrate 4 has been cut into the shape shown), the probe contour comprising at least one probe tip (tip area 12) and a probe body (support area 10); 
forming the at least one probe tip by cutting the carrier substrate to provide a respective protrusion  in a  first plane that includes a plane of extension of the carrier substrate (see Fig. 1 and 6 and para [0052] –fingers 48 are cut to form protrusions in the plane of the substrate 4), wherein forming the at least one probe tip comprises at least one of laser cutting or milling a height profile of the respective protrusion in the carrier substrate in a second plane that is orthogonal to the first plane (see Fig. 6 and para [0052] – fingers 48 are formed by laser cutting in a direction orthogonal to the plane of the substrate.  Also see Fig. 25A-D – embodiments include additional slits 448 in the fingers which are cut in a direction which is orthogonal to the plane of the substrate.  Slits are formed by micromachining with laser par para [0125]); and 
metallizing a surface of the at least one probe tip of the probe contour (see Fig. 6 – strips 26 of gold is deposited on surface of fingers 48 per para [0050]).
Although Saunders shows the probe contour in Fig. 1, Saunders does not explicitly teach cutting a carrier substrate to form a probe contour.
Aoyagi teaches (Fig. 4l and para [0063]) cutting a carrier substrate to form a probe contour (see para [0063] – board is cut to manufacture printed wiring board 2 as shown in Fig. 2A).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the method of forming the probe contour taught by Saunders to include cutting a carrier substrate as taught by Aoyagi in order to accurately achieve the desired shape and dimensions.
Regarding claim 3, Saunders teaches the method according to claim 1, wherein forming the at least one probe tip comprises at least one of laser cutting or milling an outer circumference of the respective protrusion (see Fig. 6 and para [0052] – fingers 48 are formed by laser cutting).
Regarding claim 5, Saunders teaches the method according to claim 1, but does not teach wherein the carrier substrate comprises a single-layer or multi-layer metallized printed circuit board carrier substrate.
Aoyagi teaches the carrier substrate comprises a single layer or multi-layer metallized printed circuit board carrier substrate (see para [0013, 0038] – printed wiring board 2 is multilayer metalized printed circuit board).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the carrier substrate taught by Saunders to be a metallized printed circuit board carrier substrate as taught by Aoyagi in order to utilize the printed circuit board technology for easy routing of electrical signals. 
Regarding claim 7, Saunders teaches the method according to claim 1, wherein the metallizing comprises coating the surface of the at least one probe tip with a metallization layer comprising a thickness of 10 um to 50 um (see para [0050] – strips of gold layers 20 are built up to 12 microns).
Regarding claim 8, Saunders teaches the method according to claim 1, further comprising providing an electrical connection on the probe body to the at least one probe tip (see Fig. 6 and 7 – electrical connection on support area is connected to probe tips and also to test head as shown in Fig. 7).
Regarding claim 9, Saunders teaches method according to claim 8, wherein the electrical connection comprises a microstrip line or a coplanar line with a predetermined impedance (see para [0054] – configuration of conductor forms stripline transmission line).
Regarding claim 10, Saunders teaches the method according to claim 8, further comprising providing an electrical connector for the at least one probe tip on the probe body and electrically coupling the electrical connector to the electrical connection (see Fig. 6 and 7 – probe body includes electrical connector to flexible circuit 222a in order to connect the probe tips to test head as shown in Fig. 7).
Regarding claim 18, Saunders teaches the measurement probe according to claim 15, but does not teach wherein the carrier substrate comprises a single-layer or multi-layer metallized printed circuit board carrier substrate.
Aoyagi teaches the carrier substrate comprises a single layer or multi-layer metallized printed circuit board carrier substrate (see para [0013, 0038] – printed wiring board 2 is multilayer metalized printed circuit board).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the carrier substrate taught by Saunders to be a metallized printed circuit board carrier substrate as taught by Aoyagi in order to utilize the printed circuit board technology for easy routing of electrical signals. 
Regarding claim 27, Saunders teaches the method according to claim 1, wherein the respective protrusion is formed by using at least one of laser cutting or milling to form a plurality of surfaces at different heights within the height profile (see Fig. 25A-D – embodiments include additional slits 448 in the fingers which are formed by micromachining with laser par para [0125].  With the slits shown in Fig. 25,  the fingers 48 contain a plurality of surfaces at different heights.).

Claim 6 is rejected under 35 U.S.C. 103 as being unpatentable over Saunders et al. US 2002/0066063 (Saunders) in view of Aoyagi et al. US 2005/0264313 (Aoyagi) and in further view of Mathieu et al. US 2007/0062913 (Mathieu).
Regarding claim 6, Saunders teaches the method according to claim 1, wherein the metallizing comprising metallizing the surface of the probe tip with a metallization layer (see Fig. 6 – strips 26 of gold is deposited on surface of fingers 48 per para [0050]).
Saunders in view of Aoyagi does not teach wherein the metallizing comprises metallizing the surface of the at least one probe tip with a metallization layer comprising a nickel palladium gold alloy. 
Mathieu teaches a metallization layer comprising a nickel palladium gold alloy (see para [0028] – suitable tip material 101 includes alloys or composite compositions of palladium, gold, and nickel).
The prior art references teach all of the claimed elements.  The difference between the prior art and the claimed invention is using palladium gold alloy rather than Saunders gold for the metallization.  One of ordinary skill in the art would have recognized that palladium nickel alloy and Saunders metallization layer are known equivalents for providing electrical connectivity.  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to substitute the metal used in the metallization layer taught by Saunders in view of Aoyagi for another known equivalent element such as the nickel palladium gold alloy taught by Mathieu resulting in the predictable result of forming an electrically conductive connection.


Claim 11 is rejected under 35 U.S.C. 103 as being unpatentable over Saunders et al. US 2002/0066063 (Saunders) in view of Aoyagi et al. US 2005/0264313 (Aoyagi) and in further view of Strid et al. US 2005/0140386 (Strid).
Regarding claim 11, Saunders in view of Aoyagi teaches the method according to claim 8, but does not teach further comprising providing in the electrical connection of the at least one probe tip or between the electrical connection and the at least one probe tip a resistor with a predetermined resistance value between 50 kKOhms and 500 kOhms.
Strid teaches providing in the electrical connection of the at least one probe tip or between the electrical connection and the at least one  probe tip a resistor with a predetermined resistance  between 50 kOhms and 500 kOhms (see Fig. 10 and para [0051] – sense resistor of 0.05 Mohm to 10 Mohm (which corresponds to 50kohms to 10,000 kOhm) is interconnected to tip).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the tip taught by Saunders in view of Aoyagi to include a resistor with a resistance between 50-500kOhms as taught by Strid in order to measure direct current levels as taught by Strid (see para [0051]). 

Claims 12-14 rejected under 35 U.S.C. 103 as being unpatentable over Saunders et al. US 2002/0066063 (Saunders) in view of Aoyagi et al. US 2005/0264313 (Aoyagi) in view of Strid et al. US 2005/0140386 (Strid) and in further view of Roland et al. US 2011/0121849 (Roland).
Regarding claim 12, Saunders in view of Aoyagi in view of Strid teaches the method according to claim 11, but does not teach wherein the resistor is provided as a surface-mounted device.
Roland teaches the resistor is provided as a surface-mounted device (see para [0023] – resistor 22 is surface mounted on probe tip 18). 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the resistor taught by Saunders in view of Aoyagi in view of Strid to be surface mounted as taught by Roland as not more than predictable use of prior art elements according to established functions.  One would be motivated to make such a modification in order to easily attach the resistor at desired location as is known in the art.
Regarding claim 13, Saunders in view of Aoyagi teaches the method according to claim 12, but does not teach  wherein the resistor is provided at a distance of 0.1 mm to 1.5 mm from a contacting end of the at least one probe tip.
Strid does teach in Fig. 10 that the resistor is used at the tip and as shown in Fig. 10 is in near proximity to the contacting tip of the probe.  Strid further indicates that placement of the resistor in the circuit is important as it must be located before any direct circuit blocking circuitry for accurate measurements.  Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to optimize the position the resistor taught by Saunders in view of Aoyagi in view of Strid in view of Roland to be at the appropriate position, including at the claimed 0.1mm to 1.5mm from a contacting end of the probe tip in order to measure direct current at the tip and minimize interference in the measurement.  It has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or working ranges involves only routine skill in the art.  In re Aller, 105 USPQ 223.  
Regarding claim 14, Saunders in view of Aoyagi in view of Strid teaches the method according to claim 11, but does not teach wherein the resistor is provided as a printed resistor.
Roland teaches the resistor is provided as a printed resistor (see para [0023] – resistor 22 is thick or thin film printed).
The prior art references teach all of the claimed elements.  The difference between the prior art and the claimed invention is using a printed resistor as opposed to another resistor.  One of ordinary skill in the art would have recognized that printed resistors and other types of resistors are known equivalents for providing resistance elements.  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to substitute the known resistor taught by Saunders in view of Aoyagi in view of Strid with the printed resistor as taught by Roland resulting in the predictable result of introducing resistance to electrical path.  

Claim 23 is rejected under 35 U.S.C. 103 as being unpatentable over Saunders et al. US 2002/0066063 (Saunders) in view of Strid et al. US 2005/0140386 (Strid).
Regarding claim 23, Saunders teaches the measurement probe according to claim 20, but does not teach in the electrical connection of the at least one probe tip or between the electrical connection and the at least one probe tip a resistor with a predetermined resistance value with a resistance value between 50 kOhms and 500 kOhms.
Strid teaches providing in the electrical connection of the at least one probe tip or between the electrical connection and the at least one  probe tip a resistor with a predetermined resistance  between 50 kOhms and 500 kOhms (see Fig. 10 and para [0051] – sense resistor of 0.05 Mohm to 10 Mohm (which corresponds to 50kohms to 10,000 kOhm) is interconnected to tip).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the tip taught by Saunders  to include a resistor with a resistance between 50-500kOhms as taught by Strid in order to measure direct current levels as taught by Strid (see para [0051]). 

Claims 24-25 are rejected under 35 U.S.C. 103 as being unpatentable over Saunders et al. US 2002/0066063 (Saunders) in view of Strid et al. US 2005/0140386 (Strid) in view of Roland et al. US 2011/0121849 (Roland).
Regarding claim 24, Saunders in view of Strid teaches the measurement probe according to claim 23, but does not teach wherein the resistor comprises a surface-mounted device provided at a distance of 0.1 mm to 1.5mm from a contacting end of the at least one probe tip. 
Roland teaches the resistor is provided as a surface-mounted device (see para [0023] – resistor 22 is surface mounted on probe tip 18). 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the resistor taught by Saunders in view of Strid to be surface mounted as taught by Roland as not more than predictable use of prior art elements according to established functions.  One would be motivated to make such a modification in order to easily attached resistor at desired location as is known in the art.
Saunders in view of  Strid in view of Roland does not explicitly teach wherein the resistor is provided at a distance of 0.1 mm to 1.5 mm from a contacting end of the least one probe tip.
Strid does teach in Fig. 10 that the resistors is used at the tip and as shown in Fig. 10 is in near proximity to the contacting tip of the probe.  Strid further indicates that placement of the resistor in the circuit is important as it must be located before any direct circuit blocking circuitry for accurate measurements.  Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to optimize the position the resistor taught by Aoyagi in view of Strid in view of Roland to be at the appropriate position, including at the claimed 0.1mm to 1.5mm from a contacting end of the probe tip in order to measure direct current at the tip and minimize interference.  It has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or working ranges involves only routine skill in the art.  In re Aller, 105 USPQ 223.  
Regarding claim 25, Saunders in view of Strid teaches the measurement probe according to claim 23, but does not teach wherein the resistor comprises a printed resistor. 
Roland teaches the resistor is provided as a printed resistor (see para [0023] – resistor 22 is thick or thin film printed).
The prior art references teach all of the claimed elements.  The difference between the prior art and the claimed invention is using a printed resistor.  One of ordinary skill int eh art would have recognized that printed resistors and other types of resistors are known equivalents for providing resistance elements.  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to substitute the known resistor taught by Saunders in view of Strid with the printed resistor as taught by Roland resulting in the predictable result of introducing resistance to electrical path.  

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LEE E RODAK whose telephone number is (571)270-5628. The examiner can normally be reached Monday-Friday 7:30AM - 3:30PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Judy Nguyen can be reached on (571) 272-2258. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/LEE E RODAK/Primary Examiner, Art Unit 2858